UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-2030


BREVON SU-MIL EDGE,

                Petitioner - Appellant,

          v.

COMMISSIONER OF INTERNAL REVENUE,

                Respondent - Appellee.



Appeal from the United States Tax Court.    (1044-13SL)


Submitted:   January 16, 2014             Decided:   January 27, 2014


Before SHEDD, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Brevon Su-Mil Edge, Appellant Pro Se.        Michael J. Haungs,
Supervisory   Attorney,   Gilbert   Steven   Rothenberg, Deputy
Assistant Attorney General, Robert Joel Branman, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Brevon Su-Mil Edge appeals from the tax court’s order

dismissing     her   tax   court   petition     for   lack   of   jurisdiction.

Edge elected to have her case heard as a “small tax case” under

26 U.S.C. § 7463 (2012), which provides that decisions in these

cases “shall not be reviewed in any other court and shall not be

treated   as    a    precedent     for   any    other   case.”      26   U.S.C.

§ 7463(b).     In accordance with            this provision, we dismiss the

appeal for lack of jurisdiction.             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                      DISMISSED




                                         2